*593The court in these consolidated ballot title review proceedings determined that the Attorney General’s certified ballot titles for Initiative Petitions 120 (2002) and 121 (2002) failed to comply substantially with statutory standards and, under ORS 250.085(8), referred the ballot titles to the Attorney General for modification. Novick v. Myers, 333 Or 314, 39 P3d 177 (2002). The Attorney General then filed modified ballot titles for the proposed measures, petitioner objected, and the court determined that the modified ballot titles failed to comply substantially with statutory standards. Novick v. Myers, 333 Or 504, 41 P3d 1085 (2002). The court referred the modified ballot titles to the Attorney General for additional modification. See ORS 250.085(10)(b) (directing use of procedure set out in ORS 250.085(9) for modified ballot titles referred to Attorney General for additional modification).
The Attorney General has filed new modified ballot titles for the proposed initiative measures, and no party has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The new modified ballot title for Initiative Petition 120 (2002) states:
“LOWERS TO FOUR PERCENT THE STATE TAX RATES ON PERSONAL AND CORPORATE CAPITAL GAINS INCOME
“RESULT OF “YES’ VOTE: “Yes’ vote taxes corporate and personal capital gains differently from other income, lowers that tax rate to four percent, reducing revenue for state expenditures.
“RESULT OF ‘NO’ VOTE: ‘No’ vote continues current law, under which both personal and corporate capital gains are taxed at same rates as all other personal and corporate income.
“SUMMARY: Currently, state income tax rates do not differentiate between capital gains income and other income; personal income tax rates vary between five and nine percent, based on total income; all corporate income is taxed at a rate of six and six-tenths percent. Measure lowers to four percent the tax rate for both personal and corporate capital gains income (as defined for federal taxes). All *594other income would be taxed at the current rates. State tax revenue from personal and corporate income is directed to the state general fund, which funds education, public safety, human services, and other state programs. Measure reduces state income tax revenues and provides no replacement funds. Amendments apply to tax years beginning on or after January 1, 2003. Other provisions.”
The new modified ballot title for Initiative Petition 121 (2002) states:
“LOWERS TO FOUR PERCENT THE STATE TAX RATES ON PERSONAL AND CORPORATE CAPITAL GAINS INCOME
“RESULT OF YES’ VOTE: Yes’ vote taxes corporate and personal capital gains differently from other income, lowers that tax rate to four percent, reducing revenue for state expenditures.
“RESULT OF ‘NO’ VOTE: ‘No’ vote continues current law, under which both personal and corporate capital gains are taxed at same rates as all other personal and corporate income.
“SUMMARY: Currently, state income tax rates do not differentiate between capital gains income and other income; personal income tax rates vary between five and nine percent, based on total income; all corporate income is taxed at a rate of six and six-tenths percent. Measure lowers to four percent the tax rate for both personal and corporate capital gains income (as defined for federal taxes). All other income would be taxed at the current rates. State tax revenue from personal and corporate income is directed to the state general fund, which funds education, public safety, human services, and other state programs. Measure reduces state income tax revenues and provides no replacement funds. Amendments apply to tax years beginning on or after January 1, 2002. Other provisions.”
The new modified ballot titles are certified.